Citation Nr: 9935245	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-03 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)

(The issue of whether there was clear and unmistakable error 
in the Board of Veterans' Appeals decision of December 1997 
which denied service connection for multiple disabilities, 
and increased ratings for two separate issues, is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran entered active military service in July 1949 and 
received a temporary disability "Retirement" separation in 
September 1952.  He was discharged from service in June 1954, 
with disability severance pay.  

This appeal arises from the veteran's June 1997 notice of 
disagreement (NOD) to the March 1997 rating action, and the 
veteran's February 1998 statement, in lieu of a VA Form 9.  


FINDINGS OF FACT

1.  There is documentation of significant trauma to the 
veteran in service.

2.  There are post-service diagnoses of PTSD for the veteran, 
with nexus to service.


CONCLUSION OF LAW

The claim for service connection for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was assaulted 
and knocked unconscious in October 1949.  He was found lying 
on the side of the road just past the Officers Club.  Medical 
records concerning the veteran's hospitalization at a service 
medical facility in March 1954 disclose that the veteran 
reported sustaining injury to his head by hitting it against 
the frame of a watertight door while on route to the 
Philippines in July 1951.  He also lost consciousness for 
several seconds.  He was hospitalized and returned to duty 2 
month later.  In February 1952 he was involved in a fight and 
knocked unconscious.  An EEG (electroencephalograph) at that 
time showed marked abnormality consistent with a post-
traumatic tracing.  When he was released in April 1954, 
diagnoses were encephalopathy due to trauma, following a blow 
on the head, and anxiety reaction, chronic moderate.  When 
the veteran was hospitalized following an automobile accident 
in March 1955, the diagnoses included anxiety reaction.  

The veteran filed a claim for a nervous condition in February 
1958.

When examined by the VA in January 1959, there was a question 
of whether he was denying some inward feelings but outwardly 
there was no gross evidence of any anxiety, and apparently he 
had made a good adjustment.  The neurological evaluation 
resulted in a diagnosis of encephalopathy from history, no 
apparent residuals at this time.  An accompanying social 
survey impression noted the veteran's denial of symptoms, his 
poorly concealed hostility toward his military experience and 
almost pathological insistence on his adequacy.  

By rating action in February 1959, service connection was 
established for traumatic encephalopathy, rated non-
compensable (diagnostic Code 8001), and anxiety reaction, 
rated non-compensable (Diagnostic Code 9105).  See 38 C.F.R. 
§ 3.957 (1999).

In March 1991, the veteran was seen at a VA medical facility 
on referral for assessment of depression.  He recounted being 
beaten in service, with attendant amnesia for the incident.  
He was tearful and reported nightmares, weight gain, memory 
problems and loss of concentration.  When seen at the mental 
health clinic on July 24, 1991, he recalled having a flood of 
emotion related to the trauma of his military experience.  He 
reported being beaten and discharged from the Air Force.  The 
assessment was post-traumatic stress disorder, provisional.  

The veteran was provided neuropsychological examination in 
July 1991.  He was given a variety of tests.  The conclusion 
was that his cognitive function was within normal limits for 
age.  At times he performed more poorly on some tests than 
predicted given his over all level of performance.  It was 
opined that it might well be that emotional distress or the 
distracting effects of physical ailments might be interfering 
with concentration to some degree.  Nevertheless, these would 
not constitute an organic mental disorder in the typical 
sense.  

When examined by the VA for residuals of brain injury in 
September 1992, the veteran reported three separate head 
injuries. The first was when he hit his head on a bulkhead on 
a troop ship.  The second was when he was beaten and 
hospitalized for almost a year, and the third was when he was 
injured crossing a street and struck on the left side by a 
car.  

The veteran was provided psychiatric examination in August 
1995.  At that time he reported being nearly beaten to death 
in the Philippines.  It was noted that the veteran fit the 
criteria for PTSD.  

A rating action in September 1995, in addition to other 
determinations, assigned a 10 percent evaluation for 
traumatic encephalopathy with anxiety and periodic headaches, 
Code 9304.  

The veteran was provided a neurology evaluation in April 
1997.  The physician entered a diagnosis of no evidence of 
any structural disease of the nervous system as a residual of 
injuries in service; some evidence of psychogenic overlay in 
the form of voluntary eye closure and collapsing muscle 
weakness.  The neurologist also noted that the veteran's 
history and findings were quite suggestive of a post-
traumatic stress disorder that could explain the 
inconsistencies in his history, subjective complaints, and 
psychogenic findings.  The neurologist recommended a 
psychiatric examination.  The veteran was accorded a 
psychiatric examination on the following day in April 1997.  
The Axis I diagnosis was dysthymia with anxiety; status 
posttraumatic encephalopathy with history as probable cause 
of head injury of 1949.  The examiner discussed the veteran's 
statements of medical history and post service adjustment.  


Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  It is well documented that the veteran was beaten on 
at least 2 occasions in service, experiencing head trauma and 
unconsciousness.  He was diagnosed with an anxiety disorder 
in 1954, related to his service experiences.  The diagnosis 
of PTSD in August 1995 was related to the veteran's trauma in 
service.  The neurology evaluator in April 1996 noted that 
the veteran's history and findings were suggestive of PTSD.  
The veteran's claim meets the 3 elements for a well-grounded 
claim.


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.


REMAND

As noted above, psychological testing in 1991 showed no 
organic mental disorder.  In August 1995 the veteran was 
diagnosed with an acquired psychiatric disorder, an anxiety 
disorder, PTSD.  The April 1997 neurological examiner found 
no evidence of any structural disease of the nervous system 
as a residual of the injury in service.  He recommended 
psychiatric evaluation for possible PTSD.  On psychiatric 
examination in April 1997, however, the veteran was diagnosed 
with dysthymia with anxiety, and status posttraumatic 
encephalopathy, residual of head injury.  The psychiatric 
examiner did not find PTSD.  Dysthymia is a mood disorder.

Preliminary review of the record indicates that the 
diagnostic classification of the current service connected 
disability has proved difficult.  Service connection is in 
effect for what was initially classified as traumatic 
encephalopathy, rated non-compensable (diagnostic Code 8001), 
and anxiety reaction, rated non-compensable (Diagnostic Code 
9105).  It would appear that the neurological examiners over 
recent years and the 1991 testing have not found, or 
certainly have experienced great difficulty in identifying, 
current organic residuals of the traumatic encephalopathy.  
The most recent neurological evaluator in 1997 requested a 
psychiatric evaluation to assess for PTSD.  While there was a 
diagnosis of PTSD in 1995 on psychiatric examination, the 
most recent psychiatric examination disclosed a psychiatric 
diagnosis of dysthymic and anxiety disorder, but he also 
advanced a diagnosis of status posttraumatic encephalopathy.  
The Board is unable to discern conclusively, however, whether 
the 1997 psychiatric examiner was indicating the presence of 
any organic residuals of the status posttraumatic 
encephalopathy.  

The Board must point out that regardless of whether the 
service-connected psychiatric diagnosis is of an anxiety 
disorder or a mood disorder, the disability would be rated 
under the general formula for rating mental disorders.  
38 C.F.R. § 4.130 (1999).  Both anxiety disorder and PTSD are 
anxiety disorders and separate ratings may not be assigned 
for an anxiety disorder and PTSD; nor could a separate rating 
be assigned for an anxiety disorder and a mood disorder.  
38 C.F.R. § 4.14 (1999).  Thus, even assuming service 
connection was granted for PTSD, the change in the diagnostic 
classification of the service connected disability would not 
automatically result in an increased rate of compensation, 
since the general rating formula is based upon manifestations 
produced by the service connected disability, not the 
diagnostic classification or label of the disability as 
between anxiety disorder, PTSD or a mood disorder.  

The rating schedule also provides that where a single 
disability has been diagnosed as both a physical and a mental 
condition, it will be rated under the diagnostic code that 
represents the dominant (more disabling) condition.  
38 C.F.R. § 4.126 (1999).  In this regard, Diagnostic Code 
8045 does not appear to sanction a 30 percent evaluation 
under 9304 unless there is a diagnosis of multi-infarct 
dementia.  The Board can find no diagnosis of multi-infarct 
dementia associated with brain trauma in the current record.  

In addition to these considerations, the Board also notes 
that in the August 1997 statement of the case (SOC) provided 
the veteran, the RO used the PTSD criteria from DSM 
(Diagnostic and Statistical Manual for Mental Disorders) III.  
The VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  The major 
effect is the criteria have changed from an objective 
("would evoke ... in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.

Beyond these points, the veteran, in 1992 made reference to a 
post-service head injury associated with an automobile 
accident.  While there are some private medical records in 
file for 1991, these records do not show treatment for a head 
injury.  The veteran should be queried as to the reported 
post-service head injury.

In light of all of the above, the Board finds that one more 
effort needs to be mounted to resolve whether the veteran 
has, in fact, and identifiable manifestations of an organic 
mental disorder of service origins, and the correct 
diagnostic classification of any acquired psychiatric 
disorder of service origins.

In order to fulfill its statutory duty to assist the veteran 
and adequately develop his claim, the Board believes that 
further development, as specified below, is required.  See 38 
U.S.C.A. § 5107(a).  Accordingly, the case is remanded to the 
RO for the following actions.

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of PTSD related to service 
would be helpful.  The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The veteran should be contacted and 
asked to provide details, and access to 
any associated medical records, for a 
post-service head injury resulting from 
an automobile accident.

3.  The RO should arrange for the veteran 
to undergo complete psychological testing 
by the VA. 

4.  Following completion of the 
foregoing, arrangements should be made 
for the veteran to undergo a special 
examination by a panel of VA physicians, 
one of whom should be qualified to 
perform a psychiatric examination and the 
other qualified to perform a neurological 
examination.  If feasible, the designated 
physicians should be individuals who have 
not previously examined the veteran.  If 
it is not feasible to obtain one or both 
physicians who have not previously 
examined the veteran, this should be 
documented in the record.    The overall 
purpose of the examination and review of 
the record is to ascertain whether there 
is currently any identifiable residual of 
an organic disability related to the head 
injuries in service and to establish the 
correct diagnostic classification of the 
service connected acquired psychiatric 
disorder.  Following the examination(s) 
and review of the record, it is requested 
that the examiners respond specifically 
to the following questions:

(a)  Does the veteran now have any 
identifiable manifestations of organic 
disability casually related to the 
service connected head trauma and, if so, 
what are they and can they be 
distinguished from any co-existing 
psychopathology?

(b)  What is the correct diagnostic 
classification of any current acquired 
psychiatric pathology causally related to 
service or to the service connected 
disability?  If coexisting 
psychopathology is also identified, the 
examiners should indicate whether all of 
the psychopathology is causally related 
to service or to the service connected 
disability, and if not, whether any 
pathology not of service connected 
origins can be distinguished from the 
service connected pathology.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiners should indicate whether it 
is related to service and whether the 
remaining diagnostic criteria to support 
the diagnosis are met.  

In responding to these specific 
questions, if the examiners deem it 
appropriate, they are invited to comment 
upon the significance, if any, of the 
variety of diagnoses that have been 
rendered over the years for the service 
connected psychiatric disability.  If 
they believe there are other matters not 
raised by these questions that would be 
pertinent to the questions before the 
Board, the examiners are free to comment.  
If responding to any of the above 
questions requires the resort to 
speculation, the examiners should so 
indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Richard B. Frank
	Member, Board of Veterans' Appeals







